Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1-20 are pending.
Group 8-17 (Group II) are elected with traverse (as stated on page 7 of Applicant’s response on 9/6/2022).
Claims 1-7 and 18-20 (Groups I and III) are withdrawn (as stated on the claims filed by the applicant on 9/6/2022).

Claims 8-17 have been examined.

Claim Rejections - 35 USC § 112
Claims 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8:
	Throughout the claim, the elements (i.e. the logic portion, the glue hardware portion, each of the transmission blocks, each of the transmission MUXs, each of the first PHYs, each of the second PHYs,  each of the receive blocks, each of the receive MUXs, each of the third PHYs, and each of the fourth PHYs) are not coherent; the elements appear to be not interrelated to each other. In other words, how can these elements work/implement together in order to carry out any function (beside coupling (recited ‘coupled’))?
Claim 9:
	The phrase “a differential impedance detector couple to the receive FSM” is unclear.  Which receive FSM should “a differential impedance detector” couple to [since (plurality of) receive FSMs have been recited so that each of the receive FSMs is located inside each of the receive block]?

Claim 17:
	Again, the phrases “the transmission FSM” and  “the receive FSM” are unclear. since (many) transmission FSMs and (many) receive FSMs have been recited so that each of the transmission blocks comprises a transmission FSM and each of the receive blocks comprises a receive FSM, respectively, which particular transmission FSM and particular FSM do the phrase “the transmission FSM” and “the receive FSM” refer to?

Claims 9-11 and 13-17:
	Throughout the claim, the elements (in each of these claims) are not coherent; the elements appear to be not interrelated to each other. In other words, how can these elements work/implement together in order to carry out any function (beside coupling (recited ‘coupled’))?


Claims 12:
	This claim is rejected because it depends on claim(s) 8  and contains the same problems of indefiniteness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8, 12-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moskovich et al. (6,907,008 and Moskovich hereinafter).
Claims 8, 12 and 17:
	Moskovich a probe comprises plurality of input/output ports ([many] 101) and stations (130 & 132) (figure 6, column 5 lines 24-45 and 64-67) [recited ‘an embedded physical layer, comprising: a logic portion and a glue hardware portion’].
	Each of Moskovich’s input/output ports (101) comprises:
a FSM (148) (figure 6) [recited ‘a transmission FSM’], 
switches (143 & 145) coupling to the FSM (148) (figures 6 & 8) [recited ‘transmission MUX’], and 
PHYs (121 & 123) coupling to the FSM (148) via switches (143 & 145) (figure 6) [recited ‘first and second PHYs’];
	Each of Moskovich’s input/output ports (101) also comprises:
the FSM (148) (figure 6) [recited ‘a receive FSM’], 
switches (140 & 144) coupling to the FSM (148) (figures 6 & 8) [recited ‘receive MUX’], and 
PHYs (120 & 122) coupling to the FSM (148) via switches (140 & 144) (figure 6) [recited ‘third and fourth PHYs’].
	Moskovich does not explicitly teach/use the term hardware portion.  Moskovich, however, teaches the stations (130 & 132) (figure 6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that Moskovich’s stations (130 & 132) would have been named as ‘hardware portion’.  One having ordinary skill in the art would be motivated to do so because naming Moskovich’s stations (130 & 132) as a ‘hardware option’ would have not affect the performance of Moskovich’s stations (130 & 132).

Claims 13 and 14:
	Moskovich shows that switches (150 & 152) are coupled to the (transmission) PHYs (121 and 123) (figure 6).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. US 6,275,498 – Bisceglia et al. – Extended PHY addressing.
b. US 2022/0107912 -Wietfeldt et al. – Batch operation across an interface.
c. US 7,853,843 – Hsu et al. – Method and system for testing chips.










Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831. The examiner can normally be reached Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTINE T. TU/Primary Examiner, Art Unit 2111